Citation Nr: 1819787	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-34 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), generally a claim of service connection for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed.  As such, the Board has expanded the Veteran's claim for service connection for PTSD to include his diagnosed major depressive disorder.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the Veteran's record.  In November 2015 and July 2017 the Board remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has PTSD and major depressive disorder due to in service stressors involving fear of hostile military or terrorist activity as determined by a VA psychologist.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C. §§ 1110, 5103(a), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (3) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decisions herein regarding an acquired psychiatric disorder, to include PTSD and major depressive disorder is favorable to the Veteran, VCAA compliance in this matter need not be addressed.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004). 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders (DSM), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the Veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) do not report that he suffered from any psychiatric disability or condition during his active military service.  On his November 1968 medical history report at separation he did not indicate having nightmares, depression, excessive worry, loss of memory or nervous trouble of any sort.  According to his December 1968 separation examination report, a psychiatric evaluation was normal.

On October 2013 VA PTSD examination, the Veteran reported he was deployed to Vietnam for one year where he experienced combat conditions.  He was a communications specialist during his Air Force Career.  He stated he had problems sleeping while in Vietnam for a variety of reasons (constant stress, noise and sometimes fear).  He had chronic nightmares, which have been relatively constant over the course of his life according to the Veteran and his wife, who met him a few years after his discharge from the Air Force in 1969.  The Veteran identified two stressors to support the diagnosis of PTSD.  The first being he experienced multiple instances of seeing injured pilots, sometimes with dead co-pilots, and landing shot-up aircraft at an airfield in Thailand.  The second stressor occurred while he was at a base in Vietnam; he was subjected to daily mortar and rocket attacks, which left him in fear of his life, and he saw Marines and Army soldiers killed by mortars (these occurred in Vietnam, where he spent up to several weeks combined at a base on two different occasions.  It was noted that both stressors were related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted the Veteran met the criteria (from Criterion A - E) for a diagnosis of PTSD, and both stressors contributed to the diagnosis.  The diagnoses were PTSD, major depression (moderate/severe) and mild cognitive impairment.  It was noted that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner explained that there is too much overlap to reliably differentiate in general the symptoms of the different disorders.  

At the August 2015 hearing the Veteran testified that he went to Santos East Asia and served in Thailand and had temporary duty to Vietnam two or three times.  When he arrived in Thailand he was sent to Korat Air Force Base in the northern area of Thailand; while there he witnessed a fighter pilot land his plane that was "shot all into pieces."  He stated he was shocked by the fact that the pilot was a 20 year old that had never been "out of the state of North Carolina[.]"  He stated he had nightmares and flash backs about that situation since that time.  He reported that when he was sent back to Don Muang Air Force Base he witnessed a plane crash that flamed and killed the pilot immediately.  The Veteran reported that his position while in South East Asia was a communication specialist, which entailed teletype communications and encryption and decryption of coded messages.  He stated the reason his temporary duty is not verifiable is because everything in Thailand was described as "Black Ops operation."  They were not supposed to be a combat operation in Thailand and that is the reason records and "stuff" of Thailand Veterans has not been able to be clarified.  He stated that his temporary duty in Vietnam was not much of a traumatic situation, but that his problem was in Thailand and returning to the United States.  

Pursuant to the November 2015 Board remand the AOJ contacted the Joint Services Records Research Center (JSRRC) for assistance in verifying the Veteran's claimed stressors.  JSRRC responded in August 2016 that they were unable to locate documentation verifying the claimed stressors.  In December 2016 a negative response to the verification of the claimed stressors was received from Air Force Historical Research Agency.  In October 2017 the Air Force Safety Center responded that they were unable to locate any records responsive to the AOJ's request to verify the Veteran's claimed stressor of an aircraft accident at Don Muang Airport (Thailand) in 1966. 

On February 2017 VA PTSD disability benefits questionnaire (DBQ), the Veteran reported that he was involved in "Black Ops".  His barracks was five minutes inside the Vietnam border.  He handled radar and detection and barracks for pilots (jet bombers).  Regarding stressor events that support the diagnosis of PTSD, the Veteran stated in 1966 he witnessed the death of a co-pilot, who was shot and the body was slumped over.  He experiences frequent sights of "shot-up" and crashed planes.  It was noted that the Veteran's stressor event was adequate to support the diagnosis of PTSD.  Additionally, it was noted that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted the Veteran met the criteria (from Criterion A - E) for a diagnosis of PTSD, the stressors described above contributed to the diagnosis.  The Veteran's diagnosis of PTSD conforms to DSM-5 [Diagnostic and Statistical Manual of Mental Disorder, 5th.  He did not have more than one mental disorder diagnosed.  The examiner opined that the Veteran's acquired psychiatric disorder to include PTSD and major depressive disorder is at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.

In a March 2017 (received at the AOJ in April 2017) statement by the Veteran, he noted that while stationed at Don Muang Royal Thai Air Force Base from June/July 1966 to June/July 1967 he often witnessed the departure of air force jets and larger aircraft on missions to Laos, Cambodia and Vietnam.  Upon their return he would see bullet holes on the planes and he wondered how they made it back.  He stated that seeing this caused him to have flash backs and nightmares, since 1967.  He stated "Every day I was there I feared for my life."  He stated his barrack was a two-story structure near the perimeter fence and he never knew when they would have a sniper attack because the "North Vietnam Regulars" or the "Viet Cong" were known to attack Air Force bases all over Thailand.

Based on a review of the record, the Board finds that the criteria for service connection for PTSD and major depressive disorder have been met.  See 38 C.F.R. § 3.304(f)(3).

For a general PTSD claim, section 3.304 requires credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Here, after making appropriate efforts through the JSRRC, Air Force Historical Research Agency and the Air Force Safety Center the AOJ has not conceded the Veteran's in-service stressors.  However, corroboration of PTSD stressors is not required in certain circumstances as laid out by the regulation.  First, lay statements alone may be sufficient if the stressor is combat-related and the evidence established that a Veteran engaged in combat.  See 38 C.F.R. § 3.304(f)(2).  In this case, there is no evidence that the Veteran engaged in combat with the enemy.  See Veteran's, DD Form 214.  Next, as in this case, lay statements alone may be sufficient for a stressor claimed as fear of hostile military or terrorist activity if the claimed stressor is consistent with the circumstances of service and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claim stressor.  See 38 C.F.R. § 3.304(f)(3).  

In a March 2017 statement, the Veteran stated, "Every day I was there I feared for my life."  He stated his barrack was a two-story structure near the perimeter fence and he never knew when they would have a sniper attack because the "North Vietnam Regulars" or the "Viet Cong" were known to attack Air Force bases all over Thailand.  Moreover, on the October 2013 VA PTSD examination, the Veteran reported that he experienced multiple instances of seeing injured pilots, sometimes with dead co-pilots, and landing shot-up aircraft at an airfield in Thailand.  The Board is competent to, and does, find the Veteran's statements of fear in service credible, but neither the Board nor the Veteran is medically competent to determine whether that fear stressor is sufficient to cause PTSD.  A VA psychiatrist or psychologist is needed to determine if the Veteran's fear of hostile military or terrorist activity can support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  In this case the diagnosis of PTSD has been supported by VA and VA-contracted psychologists.  The examining VA psychologist in October 2013 noted that the Veteran's stressor was related to the Veteran's fear of hostile military or terrorist activity.  VA psychologist further noted the Veteran met the criteria (from Criterion A - E) for a diagnosis of PTSD, and his stressor contributed to the diagnosis.  The Veteran reported essentially the same stressor event when he was examined by VA-contracted psychologist in February 2017.  The psychologist noted that the Veteran's stressor event was adequate to support the diagnosis of PTSD.  Additionally, it was noted that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  Notably, the October 2013 VA examiner diagnosed major depressive disorder and PTSD (and linked the diagnoses and his reported in-service stressor, noting that it was not possible to differentiate what symptoms are attributable to each diagnosis because there is too much overlap to reliably differentiate in general the symptoms of the different disorders).  The Board finds the October 2013 and February 2017 VA examinations probative.  The examiners were able to review the records and circumstances of the Veteran's service and provided detailed rationale provided through the different DSM criteria.

Furthermore, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  His statements of the proximity of his barracks and the threat of sniper attacks make it reasonable that he feared such attacks.  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds the Veteran credible, as his statements are detailed and consistent.  There is no clear and convincing evidence to the contrary, therefore service connection for PTSD and major depressive disorder is granted.  

Accordingly, in light of the VA examiners' confirmation of the Veteran's claimed stressor, the Board finds that the evidence is in equipoise as to the occurrence of the Veteran's stressor.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports that the Veteran's stressor involved fear of hostile military or terrorist activity and service connection for PTSD and major depressive disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


